DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 National Stage Entry of PCT/KR2018/000812 filed on 1/17/2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) to Korean Patent Application No. KR10-2017-0067384 filed on 5/31/2017.  The certified copy has been electronically retrieved in the present application, filed on 11/27/2019.  The effective filing date for the instant Application is 5/31/2017.  It is noted that the effective filing date of one or more claims may change in future Actions due to amendments or further review of the priority document(s).

Election/Restrictions 
Applicant’s response dated 6/22/2022, which elected Group 2 (claim 3), without traverse, is acknowledged.  Claims 1, 2 and 4-8 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a non-elected invention.  

Formal Matters
Claims 1-8 are pending.  As noted above, claims 1, 2 and 4-8 are withdrawn from further consideration at this time.  Claim 3 has been examined on the merits.

Claim Rejection - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. §§ 102(a)(1) as being anticipated by Ajitha, S. (Doctoral Thesis, Department of Applied Chemistry, Cochin University of Science and Technology, pp. 59-89; 2008; cited in the IDS dated 11/27/2019). 
Regarding claim 3, Ajitha teaches a rice husk silica matrix (page 63, section 3.2.3).
Regarding the preamble of claim 3 (i.e., “[a] matrix of rice husk silica for immobilizing an allene oxide cyclase”), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP § 2111.02).  A preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim (MPEP § 2111.02).  
It is also noted that instant claim 3 is a product-by-process claim (i.e., “A matrix…prepared by the method according to Claim 1”).  MPEP § 2113 states that “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  For a product-by-process claim, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP § 2113).  
In view of the above, Ajitha anticipates claim 3.
Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631